Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul C. Craane on 6/3/2022.
The application has been amended as follows:
Cancel claims 17-25.

Reasons for Allowance
Examiner agrees that the combination of Chang and Toshio does not render amended claims obvious at least because Chang uses a conveyor to move the bed of materials along the deck, not vibration as required by the claims. Examiner agrees that modifying Chang with Toshio would destroy the purpose of the Chang invention. A hand transcribed translation of Toshio (identified as Takagi et al) is enclosed with this submittal. The new translation clarifies that the reduced open area percentage of Toshio is to reduce the amount of dry air delivered to the product near the end of the bed where the material is dryer than at the beginning of the bed. Reducing the open air percentage decreases the tendency for the downstream end of the bed to blow more dust and particulate because the particulate is drier and lighter at the bed exit. Bero (US 9,759,483) is a fluidizing bed that uses gravity instead of vibration to move the treated material along from the entrance to the exit of the drier. Fig. 4B of Bero illustrates a fluidized bed zone pattern that meets the limitations of the balance of independent claims 1 and 10 (non-conveyance limitations). However, the structure of a vertical fluid bed is significantly different than that of a horizontal vibrating bed, such that they are not obvious variants or representative of one of a limited number of methods to accomplish a given result. Toshio couldn’t be modified by Bero without destroying the Toshio invention and requiring significant non-obvious modifications. In addition, examiner notes that Bero seeks to increase fluidization whereas applicant’s invention seeks to control variations in fluidization and air consumption as well as bed depth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762